Citation Nr: 1201970	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-42 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chrondomalacia of the right knee with degenerative joint disease, status post arthroscopic chondroplasty/synovectomy and medial retinacular imbrications, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to November 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) in Gretna, Louisiana.  


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

A rating decision dated in July 1996 granted service connection for chondromalacia of the knees, and assigned a rating of 10 percent for each knee, effective May 1996.  The Veteran most recently submitted a claim for an increased rating for his service-connected right knee disability in January 2007.  

Subsequently, the Veteran underwent an arthroscopic surgery in January 2007.  In an October 2007 rating decision, the RO assigned a temporary total evaluation from January 25, 2007, through March 2007.  A 10 percent evaluation was assigned from April 1, 2007.  The Veteran appealed the assignment of a 10 percent rating, asserting that his disability warrants a higher rating.

The Board notes that records that are not associated with the Veteran's paper file are contained within the Veteran's Virtual VA file, a highly secured electronic repository used to store and review every document involved in the claims process.  While this Veteran's claims file consists of a paper record, VA is transitioning all claims to a Virtual VA file, and consequently, some of the Veteran's paper records are duplicated in his Virtual VA file.  The Board located pertinent records in the Virtual VA file, but did not locate them in the paper claims file.  

The pertinent records located in the Virtual VA file reflect that the Veteran underwent a total right knee arthroplasty in April 2010.  An August 2010 rating decision granted a 100 percent evaluation for a total knee arthroplasty of the right knee (formerly evaluated as chondromalacia of the right knee with degenerative joint disease, status post arthroscopic chondroplasty/synovectomy and medial retinacular imbrications), effective April 28, 2010.  The 100 percent rating remained in effect through May 2011.  A 30 percent evaluation was assigned, effective June 1, 2011.  The virtual record does not reflect that the Veteran has been provided a supplemental statement of the case pertaining to this adjudication.  

In addition, it does not appear from the rating decision that the Veteran has been afforded an appropriate VA examination regarding the severity of his right knee disability at the end of the convalescence period following his total arthroplasty of the right knee.  As such, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of his right knee disability.

Furthermore, the August 2010 rating decision also indicates that VA outpatient and inpatient records dated from October 2009 to July 2010 had been reviewed.  The Board notes that the most recent VA treatment records associated with the claims file and/or the virtual VA file are dated in August 2009.  As such, an attempt should be made to obtain any outstanding treatment records from August 2009 to the present, including the records referenced in the August 2010 rating decision.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The Veteran should be requested to provide the names, addresses and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder or virtual file, pertaining to treatment or evaluation of his right knee during the period of the claim. 

2. Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

